DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heidi Boehlefeld on 3 and 8 May 2021.
The application has been amended as follows: 
Claim 1 (currently amended) An arrangement for taking a biopsy in a human or animal tissue, comprising an elongated hollow member having a proximal end and a distal end, wherein the elongated hollow member has a circular cross-section in a plane perpendicular to a longitudinal axis of said hollow member, and said distal end is provided with a cutting edge, 
wherein said cutting edge is a circular cutting edge being perpendicular to the longitudinal axis of the elongated hollow member, wherein said cutting edge is provided with at least one cutting slit, running from said cutting edge in a proximal direction of said elongated hollow member, wherein the at least one cutting slit is an V-shaped, U-shaped or square-shaped slit running from the cutting edge in the longitudinal direction of the hollow member, wherein the length of the at least one cutting slit is approximately and
wherein said predefined amount of rotations is a predefined number of revolutions being at least 1.5 revolutions, and not more than 10 revolutions, in each direction, and said rotational member is configured to rotate said elongated hollow member during a predetermined time period in each direction, being said predefined amount of rotations, wherein said time period is in the interval 10-40 ms.
Claim 8 (currently amended) The arrangement according to claim 1, wherein the arrangement further comprises a connection assembly configured to assemble said elongated hollow member and said elongated rod by detachably fixating said elongated rod inside said elongated hollow member in longitudinal position relative to said elongated hollow member; 
said longitudinal movement generating unit is configured to generate an oscillating longitudinal movement of said elongated hollow member, or of an assembly of said elongated hollow member and said elongated rod via said connection assembly; and that a longitudinal axis B of the longitudinal movement generating unit is offset in relation to a longitudinal axis A of the hollow member or said assembled elongated hollow member and elongated rod.


providing an arrangement comprising an elongated hollow member, having a circular cross-section in a plane perpendicular to a longitudinal axis of said elongated hollow member and comprising a distal end being provided with a cutting edge, wherein said cutting edge is a circular cutting edge being perpendicular to the longitudinal axis of the elongated hollow member, and said elongated hollow member further being provided with at least one cutting slit running from said cutting edge in a proximal direction of said elongated hollow member, wherein the at least one cutting slit is a V-shaped, U-shaped or square-shaped slit extending from the cutting edge in the longitudinal direction of the hollow member, wherein the length of the at least one cutting slit is approximately 5-10 mm and wherein where the at least one cutting slit is located there is a fixed point in the distal end of the hollow member at which the tissue sample is fixated for cutting off the sample from surrounding tissue, and wherein said arrangement further comprises a rotational member, configured to apply rotational movement to said elongated hollow member;
providing an elongated rod configured to fit inside said elongated hollow member, and
generating, by a longitudinal movement generating unit, an oscillating longitudinal movement of said elongated hollow member, or of an assembly of said elongated hollow member and said elongated rod;
inserting said distal end of said elongated hollow member into a desired tissue sample site thereby collecting the tissue sample within the distal end of the elongated hollow member; 
rotating by said rotational member said elongated hollow member in a first direction a predefined amount of rotations to separate the tissue sample from surrounding tissue; 
 thereafter rotating by said rotational member said elongated hollow member in a second opposite direction a second predefined amount of rotations, the , wherein said predefined amount of rotations is a predefined number of revolutions being at least 1.5 revolutions, and not more than 10 revolutions, in each direction, and said rotational member is configured to rotate said elongated hollow member during a predetermined time period in each direction, being said predefined amount of rotations, wherein said time period is in the interval 10-40 ms; and
subsequently removing said elongated hollow member from the desired tissue sample site by retraction.

Claims 1 and 10 have been amended to better define over the previously applied art, and claim 8 has been amended to correct a formatting error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or make obvious the invention of claims 1-3, 5, and 7-9, including, inter-alia, a device for taking a tissue biopsy comprising a cylindrical hollow member with a distal cutting edge perpendicular to the axis of the hollow member, the cutting edge having a U, V, or square-shaped cutting slit of approximately 5-10mm extending proximally from the cutting edge, a fixed point in the distal end of the member located at the cutting slip for fixating the sample, a rotational member configured to apply rotational movement to the hollow member for at least 1.5 revolutions and not more than 10 revolutions over a predetermined time period of 10-40 ms and thereafter to be rotated in an opposite direction for approximately the same number of rotations over the predetermined time period, an elongated rod configured to fit inside the hollow member, and a longitudinal movement 
The prior art of record fails to anticipate or make obvious the invention of claims 10-12, including, inter-alia, providing a device for taking a tissue biopsy comprising a cylindrical hollow member with a distal cutting edge perpendicular to the axis of the hollow member, the cutting edge having a U, V, or square-shaped cutting slit of approximately 5-10mm extending proximally from the cutting edge, a fixed point in the distal end of the member located at the cutting slip for fixating the sample, a rotational member configured to apply rotational movement to the hollow member, and an elongated rod configured to fit inside the hollow member; generating, with a longitudinal movement generating unit, an oscillating longitudinal movement of the hollow member or an assembly of the hollow member and elongated rod; inserting the distal end of the hollow member into a tissue sample site to collect the sample within the hollow member; with the rotational member, rotating the hollow member in a first direction for at least 1.5 revolutions and not more than 10 revolutions over a predetermined time period of 10-40 ms and thereafter in an opposite direction for approximately the same number of rotations over the predetermined time period, an elongated rod configured to fit inside the hollow member, and removing the hollow member by retraction, in combination with all other limitations in the claims.
Anderson discloses a similar tissue sampling device which is configured to rotate to retrieve a sample, as discussed in prior Office Actions, but does not disclose the particular combination of rotation and reversal over a particular time period as set forth above. Heske . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791